NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


VINCENT A. MADHAVATH,                    )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-600
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Jose Baez of The Baez Law Firm, Miami,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.



NORTHCUTT, CRENSHAW, and MORRIS, JJ., Concur.